Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J), entered January 19, 2011 in a proceeding pursuant to Family Court Act article 4. The order denied the objections of respondent to the order of the Support Magistrate.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 14, 2012,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P., Fahey, Peradotto, Lindley and Martoche, JJ.